    








Exhibit 10.2
STOCK REDEMPTION AGREEMENT
(Harold Albert)
THIS STOCK REDEMPTION AGREEMENT (this “Agreement”) is made and entered into this
7th day of May 2018, by and between Profire Energy, Inc., a Nevada corporation,
and Harold Albert, an individual (“Albert”). The Corporation and Albert are
later sometimes collectively referred to in this Agreement as the “Parties.”
Background
A.The Corporation is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Nevada. The authorized capital stock of
the Corporation consists of (i) 10,000,000 shares of preferred stock, of which,
as of the date of this Agreement, no shares are issued and outstanding, and (ii)
100,000,000 shares of common stock (the “Profire Common Stock”), of which, as of
the date of this Agreement 54,154,843 shares are issued and outstanding;
B.Albert owns 11,096,425 shares of the issued and outstanding shares of the
Profire Common Stock;
C.The Corporation desires to purchase and redeem from Albert, and Albert desires
to sell to the Corporation, 638,977 shares of Profire Common Stock (the
“Redemption Shares”) for the consideration and subject to the terms and
conditions set forth in this Agreement; and
D.The Parties desire that their agreement concerning the redemption of the
Redemption Shares by the Corporation be reduced to writing.
Agreement
NOW, THEREFORE, in consideration of the covenants and agreements set forth in
this Agreement, as well as other good and valuable consideration, the receipt
and sufficiency of which are acknowledged, the Parties agree each with the other
that the Corporation will redeem the Redemption Shares from Albert and Albert
will sell the Redemption Shares to the Corporation all upon the terms and
conditions provided for in this Agreement.
1.    Redemption and Sale of the Redemption Shares. Upon and subject to the
terms and conditions of this Agreement, Albert agrees to sell, convey, transfer,
and deliver and by this Agreement does sell, convey, transfer, and deliver to
the Corporation, and the Corporation agrees to purchase, redeem, and to accept
delivery of and by this Agreement does purchase, redeem, and accept delivery
from Albert of the Redemption Shares, free and clear of all restrictions on sale
or other disposition, liens, charges, claims, security interests, or any other
encumbrances. Simultaneously with the execution and delivery of this Agreement
by the







--------------------------------------------------------------------------------




Parties. Albert shall deliver to the Corporation the stock certificate
evidencing his ownership of the Redemption Shares, duly endorsed in blank.
2.    Purchase Price. Simultaneously with the execution and delivery of this
Agreement by the Parties and upon the delivery of the certificate for the
Redemption Shares to the Corporation, the Corporation shall pay Albert in
immediately available funds, the sum of $1,999,998.01, which amount represents
the number of Redemption Shares multiplied by the 30-day average of the closing
prices for the Profire Common Stock as reported by the Nasdaq Capital Market for
the 30 trading days immediately preceding May 2, 2018.
3.    Representations and Warranties of Albert. Albert represents and warrants
to, and covenants with, the Corporation and its successors and assigns that:
(i)    Albert owns all of the Redemption Shares, free and clear of any and all
claims, liens, restrictions, security interests, charges, or encumbrances;
(ii)    the Redemption Shares are not in any way encumbered or pledged as
security;
(iii)    Albert has the full right and authority to sell, transfer, convey, and
deliver the Redemption Shares to the Corporation as in this Agreement provided;
(iv)    simultaneously with the execution of this Agreement, Albert has sold,
transferred, conveyed, and delivered to the Corporation all of the Redemption
Shares, free and clear of all restrictions on sale or other disposition, liens,
charges, encumbrances, security interests, or claims of every kind or nature;
(v)    no entity or person has an option or right, present or future, legal or
equitable, written or unwritten, to purchase or acquire from Albert any of the
Redemption Shares;
(vi)    to the best of Albert’s knowledge, Albert’s delivery of the Redemption
Shares to the Corporation has conveyed to the Corporation good title to the
Redemption Shares free and clear of all restrictions on sale or other
disposition, liens, charges, encumbrances, security interests, or claims of
every kind or nature;
(vii)    Albert has the full and unlimited right to transfer the Redemption
Shares as in this Agreement provided and Albert will defend Albert’s and the
Corporation’s ownership of the Redemption Shares as described in this Agreement;
(viii)    Albert understands that the Corporation’s purchase of the Redemption
Shares will result in a taxable event for Albert, an event as to which the
Corporation has not advised Albert;


2





--------------------------------------------------------------------------------




(ix)    to the best of Albert’s knowledge, Albert has informed the Corporation
of all obligations and liabilities that have been or may be imposed on the
Corporation as a result of or in any way based on any acts or omissions to act
of Albert; and
(x)    Albert has had the opportunity to meet with officers of the Corporation,
to ask questions and receive answers concerning the Corporation, and has
received all information that Albert believes is necessary or desirable in
connection with the transactions contemplated by this Agreement.
The representations, warranties, and covenants of Albert set forth in this
Agreement in general and in this Paragraph 3 in particular or in any
certificates or other documents provided or executed by Albert pursuant to this
Agreement shall survive the closing of the purchase and sale of the Redemption
Shares and shall continue in full force and effect.
4.    Mutual Representations and Warranties. Each party represents and warrants
to, and covenants with, the other party that:
(i)    each party understands that he or it has been advised to consult with
independent legal counsel with respect to the advisability of executing this
Agreement; and
(ii)    each party has made such investigation of the facts pertaining to this
Agreement and all matters pertaining to this Agreement as it or he deems
necessary or appropriate under the circumstances; each party has read and
understands all of the terms and provisions of this Agreement; each party is
signing this Agreement voluntarily and of his or its own free will, without
coercion or duress, intending to be legally bound thereby; and, in executing
this Agreement, each party has and does not rely on any inducements, promises,
or representations of the other party, other than the terms and conditions
specifically set forth in this Agreement.
5.    Confidentiality. Albert agrees that he shall maintain in the strictest
confidence, and shall not, without the express, prior written consent of the
Corporation, reveal, disclose, furnish, or make accessible, directly or
indirectly, to any person or entity, any nonpublic information provided to
Albert by the Corporation in connection with the transactions contemplated by
this Agreement.
6.    Miscellaneous.
(a)Expenses. The Parties agree that the Corporation and Albert shall each be
responsible for one-half of the legal fees charged by Stoel Rives LLP, counsel
to the Corporation, in connection with the transactions contemplated by this
Agreement. Any other expenses of any party to this Agreement not otherwise
provided for in this Agreement, shall be paid by such party, whether or not the
transactions contemplated by or in this Agreement are in fact consummated.


3





--------------------------------------------------------------------------------




(b)Notices. All notices, requests, demands, and other communications under this
Agreement shall be in writing and shall be delivered (i) personally, (ii) by
first-class mail, certified, return receipt requested, postage prepaid, (iii) by
overnight courier, with one acknowledged receipt, or (iv) by facsimile
transmission followed by delivery by first-class mail or by overnight courier,
in the manner provided for in this Paragraph 6(b) and properly addressed as
follows:
If to the Corporation:
Profire Energy, Inc.
321 South 1250 West, Suite 1
Lindon, UT 84042
Attention: Ryan W. Oviatt


If to Albert:
Harold Albert
Bay 12, 55 Alberta Ave.
Spruce Grove
Alberta, Canada T7X3A6




or to such other address as a party to this Agreement may indicate to the other
party in the manner provided for by this Paragraph 6(b). Notices, etc. given by
mail shall be deemed effective and complete four (4) business days following the
date of the posting and mailing thereof in accordance with this Paragraph 6(b);
notices, etc. given by overnight courier shall be deemed effective and complete
upon delivery; notices by facsimile transmission shall be deemed effective upon
confirmed receipt, unless receipt thereof shall be disputed in which case
receipt shall be deemed effective as of the effective date of the follow-up
notice called for by this Paragraph 6(b) with respect to such
facsimile-transmitted notice; and notices, etc. delivered personally shall be
deemed effective and complete at the time of the delivery of the notice and the
obtaining of a signed receipt for the notice, unless a party shall refuse to
provide a signed receipt, in which case the notice shall be effective upon the
completion of personal delivery of the notice in such a way as to insure the
ability to establish personal delivery.
(c)Counterparts. This Agreement may be executed by the Parties signing separate
copies of this Agreement, in which event all such copies shall constitute
original counterparts of this one Agreement but all of which together shall
constitute one and the same agreement.
(d) Successors and Assigns. All the terms of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the Parties and their
respective successors, permitted assigns, heirs, and legal representatives, and
nothing contained in this Agreement is intended to confer any right, remedy, or
benefit upon any other person. No assignment or delegation of this Agreement, or
of any of the rights or obligations under this


4





--------------------------------------------------------------------------------




Agreement, by any party to this Agreement shall be valid without the written
consent of the other party.
(e)Paragraph Headings. The paragraph headings in this Agreement are for the
purpose of reference only, and shall not limit or otherwise affect any of the
terms of this Agreement.
(f)Invalidity. If any part or parts of this Agreement shall be held to be null
or void or otherwise unenforceable, such invalidity shall not affect the
validity and enforceability of the rest of this Agreement.
(g)Incorporation of Recitals. Recitals A through D are incorporated by reference
into this Agreement.
(h)Additional Documents. The Parties shall execute any additional documents that
may be necessary or desirable to carry out the intent of this Agreement.
(i)Attorneys’ Fees. Should any party default in any of the covenants contained
in this Agreement, or in the event a dispute shall arise as to the meaning of
any term of this Agreement, the defaulting or non-prevailing party shall pay all
costs and expenses, including reasonable attorneys’ fees, that may arise or
accrue from enforcing this Agreement, securing an interpretation of any
provision of this Agreement, or in pursuing any remedy provided by applicable
law whether such remedy is pursued or interpretation is sought by the filing of
a lawsuit, an appeal, or otherwise.
(j)Construction. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Utah, which internal laws exclude any
provision or interpretation of such laws that would call for, or permit, the
application of the laws of any other state or jurisdiction, and any dispute
arising therefrom and the remedies available shall be determined solely in
accordance with such internal laws. Whenever the context requires, the singular
shall include the plural and the plural shall include the singular, the whole
shall include any part thereof, and any gender shall include all other genders.
Time is of the essence and performance of this Agreement.
(k)Nonwaiver. No failure by any party to take action on account of any default,
whether in a single instance or repeatedly, shall constitute a waiver of any
such default or of the performance required under this Agreement. No express
waiver by any party of any provision of or performance under this Agreement or
of any default shall be construed as a waiver of any other or future provision,
performance, or default. Any waiver to be effective must be in writing and
signed by an appropriate officer of the Corporation or by Albert, as the case
may be.
(l)Entire Agreement-Modification. This Agreement supersedes all prior agreements
or understandings of the Parties on the subject matter of this Agreement. Any
prior negotiations, correspondence, agreements, proposals, or understandings
relating to the subject matter of this Agreement shall be deemed to be merged
into this Agreement and to the extent


5





--------------------------------------------------------------------------------




inconsistent with this Agreement, such negotiations, correspondence, agreements,
proposals, or understandings shall be deemed to be of no force or effect. There
are no representations, warranties, or agreements, whether express or implied,
or oral or written, with respect to the subject matter of this Agreement, except
as set forth in this Agreement.
This Agreement shall not be modified by any oral agreement, either express or
implied, and all modifications of this Agreement shall be in writing and be
signed by all of the Parties. The provisions of this Paragraph 6(l) may not be
modified, either orally or by conduct, either expressly or impliedly, and it is
the declared intention of the Parties that no provision of this Agreement,
including this Paragraph 6(l), shall be in any way modifiable in any manner
whatsoever except through a written document signed by all of the Parties.
(m)     Stoel Rives LLP.  Harold Albert acknowledges and agrees that the terms
of this Agreement have been completely read and fully understood and voluntarily
accepted after having a reasonable opportunity to retain and confer with legal
counsel. This Agreement is entered into after a full investigation by the
parties. Harold Albert acknowledges Stoel Rives LLP has prepared this Agreement
at the request of the Company in its role as counsel to the Company and does not
represent Harold Albert in respect of this Agreement to the transaction
contemplated hereby.






[Signature Page Follows]



IN WITNESS WHEREOF, Profire Energy, Inc. has caused this Agreement to be signed
on its behalf and Harold Albert has signed this Agreement on the date indicated
in the first paragraph of this Agreement.


PROFIRE ENERGY, INC.,
a Nevada corporation




By: /s/ Ryan W. Oviatt________________
Ryan W. Oviatt
Chief Financial Officer


By: /s/ Harold Albert_________________
Harold Albert




6



